Title: To Thomas Jefferson from Bernard Peyton, 11 October 1821
From: Peyton, Bernard
To: Jefferson, Thomas


            Dear Sir,
            Richd
11 Octr 1821
          I was duly favor’d with yours of the 3d curt covering notes for the renewal of yours at the different Banks, which shall be attended to. On the sixth inst recd the above 45 Blls: Flour from Shadwell Mills on your a/c, which was sold yesterday, as pr a/c sales above, which was the best that could be done with it—nett proceeds at your credit, say $212.42; I have recd as yet, no other Flour for you.None of the drafts you apprise me of having drawn, are yet presented, when they are, will discharge them promptly, as well as those you expect to draw from Bedford.Agreeable to your request have procured from the Land Office a Patent for the 18 Acres of Land mentioned, which you will find under cover.—As you did not return the rect sent you, which is customary, the Register requests you will destroy itWith great respect Dr Sir Yours very TrulyB. PeytonSales 45 Barrels super fine Flour by B. Peyton for a/c Mr Th: Jefferson1821 Richd10 OctrTo Capt Owens for Cash in store  45 Blls: super fine flour at $5.50$247.50ChargesCash paid freight at 2/6 pr Bll: is
 $18.75Canal Toll $4.70, Drayage 94¢
5.64Inspection 90¢, Storage $3.60
4.50Comssn at 2½ pr Cent
6.1935.08At credit Th: Jefferson$212.42